Title: To James Madison from Elbridge Gerry, 9 February 1813 (Abstract)
From: Gerry, Elbridge
To: Madison, James


9 February 1813, Cambridge. “The bearer John Appleton Esqr, one of the Consuls of the U.States, is a neighbour of mine, & proposes to pay his respects to you at Washington. His object, as he informs me, is to express his readiness, as he has much leisure time, to occupy it in any public employment which may be for the mutual benefit of the Publick & himself, in this quarter. Mr Appleton is a firm friend to Government, & has been uniform in his republican principles & conduct.”
